United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                            _______________________

                            Nos. 97-1471EA, 97-1654EA
                            _______________________

      _____________                     *
                                        *
      No. 97-1471EA                     *
      _____________                     *
                                        *
United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        *
                                        *
Jimmy Bartlett,                         *
                                        *
             Appellant.                 *   On Appeal from the United
                                        *   States District Court
      _____________                     *   for the Eastern District
                                        *   of Arkansas.
      No. 97-1654EA                     *
      _____________                     *
                                        *
United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        *
                                        *
Russell Lance Bartlett,                 *
                                        *
             Appellant.                 *
                                     ___________

                              Submitted: September 11, 1997
                                  Filed: September 19, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON and BEAM,
      Circuit Judges.
                          ___________

RICHARD S. ARNOLD, Chief Judge.


        Appellants Jimmy Bartlett and Russell L. Bartlett entered conditional pleas of
guilty to drug charges and were sentenced. They now bring these appeals, contending
that the District Court1 erred in denying their motion to suppress certain evidence that
the government would have introduced against them if the case had gone to trial.

       The question presented is the validity of the search warrant under which the
evidence in question was seized. In brief, the facts are these. Federal and state agents,
working together, obtained a search warrant for premises described as "THE
PREMISES KNOWN AS the Jim Bartlett residence at 402 Quarry Road, Russellville,
Pope County, Arkansas . . .." In attempting to execute the warrant, the agents went by
mistake to another house, located at 406 Quarry Road. Upon realizing that they were
at the wrong house, the agents proceeded to the right location, 402 Quarry Road, and
secured the premises. Believing that it would be prudent to do so, they then obtained
a second search warrant, containing better directions to the right address. There is no
question that the first warrant was, or would have been, valid. The contention is



      1
        The Hon. Garnett Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
pressed, however, that the search was conducted pursuant to the second warrant, and
that it was not valid.

       The second warrant was identical to the first warrant in most respects. The
crucial difference, according to appellants, was that certain phrases contained in the
first warrant were omitted from the second warrant. The first warrant contained the
following statement:

                    This search warrant is to pertain to the
             aforementioned residence, the aforementioned storage area
             and to include the curtilage, and all purtenances thereto, and
             all vehicles under his control in Pope County in the State of
             Arkansas, there is now being concealed certain property,
             namely: methamphetamine . . ..

In the second warrant, everything in this passage up to the words "in Pope County" is
left out. The second warrant plainly includes an incomplete sentence, and no one
reading it could fail to realize that certain material had been omitted.

        It seems virtually certain that the omission was a clerical error, made by someone
on a typewriter or, perhaps, a computer. In any case, the second warrant, like the first,
commanded the officers to "search forthwith the Person/Premises named for the
property herein specified . . .." The second warrant, like the first, clearly referred to
the Bartlett residence at 402 Quarry Road, and to a storage area near the house. Thus,
even if the omission of the language in question from the second warrant is given full
effect, the second warrant still unmistakably authorizes a search of 402 Quarry Road
and of the storage area.
        When viewed in context, the issue presented on appeal is wholly without
substance. Both warrants were valid. Even if, as appellants claim, we should disregard
the first warrant, and consider the case as if only the second warrant were material, the



                                           -3-
order of the District Court denying the motion to suppress must stand. The second
warrant described the premises, including the residence and the storage area, with
particularity, and authorized the officers to search them for certain described property.
This is what the officers did, and we find no fault in their conduct.

      The judgments are affirmed.

      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-